ORDER
This case was remanded to this court from the United States Supreme Court for further consideration in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The Court sua sponte recalls the mandate. The memorandum disposition filed on June 22, 2004, is vacated.
We cannot determine from the record whether the district court would have imposed a materially different sentence if it had known that the Guidelines were advisory rather than mandatory. Therefore, under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), we remand for the limited purpose of making that determination. In fulfilling this mandate, the district court may hold such hearings and enter such orders as it determines to be necessary, including, without limitation, modifying or vacating its previous sentence.
REMANDED.